DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/17/2022 was filed after the mailing date of the Non-Final Rejection on 01/05/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1, 3-9, and 11-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious on the following when considered with other limitations in the claim: transmitting the at least one control command to the at least one actuator on the second bus segment, wherein while the first bus segment is disconnected from the second bus segment, in a forwarding phase, control commands are received on the first bus segment and output on the second bus segment; and/or in an absorption phase, at least one control command that is intended for the actuator is received and confirmed on the first bus segment, but is not output on the second bus segment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent 10,386,832 to Maier et al. discloses a redundant control system for an actuator, with having a first control computer that is connected via a first bus to an interface module of a first peripheral station containing at least one periphery module, and a second redundant control computer that is connected via a second bus to an interface module of a second peripheral station likewise containing at least one periphery module, where the actuator is connected to mutually decoupled signal outputs of two periphery modules, each forming an output module, of the two peripheral stations, each of the interface modules being configured to transmit output values received for the actuator from the respective control computer via the bus to the output module for output to the actuator and, on detection of a fault on the part of the bus, being configured to transmit a command to the output module and to all other output modules of the peripheral station to output substitute values at their signal outputs.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645. The examiner can normally be reached Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RASHEED GIDADO/Primary Examiner, Art Unit 2464